Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 1 of 17 PageID #: 5879




                         HAWKINSON
                            EXHIBIT E
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 2 of 17 PageID #: 5880


 1               IN THE UNITED STATES DISTRICT COURT
 2                 FOR THE EASTERN DISTRICT OF TEXAS
 3                           MARSHALL DIVISION
 4
 5     KAIFI LLC,                              ) No. 2:20-CV-281-JRG
 6                       Plaintiff,            )
 7          v.                                 )
 8     T-MOBILE US, INC. and                   )
 9     T-MOBILE USA, INC.,                     )
10                       Defendants.           )
11
12                      DEPOSITION OF PETER RYSAVY
13                             March 31, 2021
14                                Wednesday
15                                8:30 A.M.
16
17                 THE VIDEOTAPED DEPOSITION OF PETER RYSAVY
18     was taken by remote videoconferencing set up by
19     Schmitt Reporting - Veritext Portland, 400 NW
20     Columbia Street, Suite 140, Vancouver, Washington,
21     before Sara Fahey Wilson, CSR, Certified Shorthand
22     Reporter in and for the State of Oregon.
23
24
25

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 3 of 17 PageID #: 5881

      1              APPEARANCES                                               1           THE VIDEOGRAPHER: Good morning.                       08:27
      2   (All counsel appearing by remote videoconference)                    2 We're now on the record. Today's date is March              08:27
      3                                                                        3 31st, 2021, and the time is 8:29 a.m.               08:27
      4   For the Plaintiff:                                                   4           This is the unit -- media unit one of 08:27
      5     IRELL & MANELLA                                                    5 the video recorded deposition of Peter Rysavy being 08:27
      6     1800 Avenue of the Stars, Suite 900                                6 taken in the matter of Kaifi LLC versus T-Mobile            08:27
      7     Los Angeles, California 90067-4276                                 7 U.S., Inc.                              08:27
      8     310-277-1010                                                       8           The court reporter is Sara Wilson, who 08:27
      9     BY: MR. JASON G. SHEASBY                                           9 will now swear or affirm the witness.                 08:28
     10     jsheasby@irell.com                                                10                                    08:28
     11                                                                       11               PETER RYSAVY,                      08:26
     12   For the Defendants:                                                 12 having been first duly sworn to testify the truth, 08:25
     13     GIBSON DUNN                                                       13     the whole truth, and nothing but the truth, was 08:23
     14     2001 Ross Avenue, Suite 2100                                      14          examined and testified as follows:        08:22
     15     Dallas, Texas 75201                                               15                                    08:20
     16     214-698-3423                                                      16               EXAMINATION                        08:18
     17     BY: MR. NATHAN R. CURTIS                                          17 BY MR. SHEASBY:                                    08:28
     18     ncurtis@gibsondunn.com                                            18     Q.   Good morning, sir. Can you state your          08:28
     19                                                                       19 name for the record.                          08:28
     20   Videographed By:                                                    20     A.   Peter Rysavy.                     08:28
     21     MR. TIM GARRETT                                                   21     Q.   You've been retained as an expert by           08:28
     22                                                                       22 T-Mobile. Is that correct?                      08:28
     23   Zoom Monitor:                                                       23     A.   That's correct.                   08:28
     24     MR. RICARDO YI - VERITEXT                                         24     Q.   You submitted an expert declaration in         08:28
     25                                                                       25 this case. Is that correct?                   08:28
                                                                     Page 2                                                                          Page 4

      1                   INDEX                                                1      A. Yes, I did.                      08:28
      2                                                                        2      Q. Did you write the expert declaration       08:28
      3   WITNESS........................................PAGE                  3   yourself?                            08:28
      4   PETER RYSAVY                                                         4      A. I wrote it in conjunction with the       08:28
      5     BY MR. SHEASBY                                    4                5   attorney I worked with at Gibson Dunn.            08:28
      6                                                                        6      Q. You collaborated with the attorney at      08:28
      7   EXHIBITS.......................................PAGE                  7   Gibson Dunn?                             08:28
      8   Exhibit 1     Exhibit 1 to the Declaration 12                        8      A. Yes.                           08:28
      9             of Peter Rysavy - 728 Patent                               9      Q. Did you have an opportunity to read the 08:28
     10   Exhibit 2     Distributed Router                   22               10   declaration of Mr. Blackburn?                 08:28
     11             Architecture for                                          11      A. Yes, I did read Mr. Blackburn's          08:29
     12             Packet-Routed Optical                                     12   declaration.                          08:29
     13             Networks                                                  13      Q. Are you prepared to talk about it and      08:29
     14   Exhibit 3     Different Types of Wired                30            14   discuss with what you agree and disagree with in     08:29
     15             Internet Connections                                      15   Mr. Blackburn's declaration today?              08:29
     16   Exhibit 5     Router Definition                   32                16      A. I can comment on some items with respect 08:29
     17   Exhibit 6     P.R. 4-3(B) Disclosure of               57            17   to his declaration.                     08:29
     18             Potential Testimony From                                  18      Q. Okay.                           08:29
     19             Thomas L. Blackburn                                       19          Do you know what a femtocell and a         08:29
     20   Exhibit 8     RFC 2002                           46                 20   nanocell are?                          08:29
     21                                                                       21      A. I have heard the terms before, but it     08:29
     22   MARKED TEXT...............................PAGE/LINE                 22   depends on the context.                    08:29
     23   None.                                                               23      Q. In the context of cellular networks, have 08:29
     24                                                                       24   you heard of femtocells?                    08:29
     25                                                                       25      A. In the context of cellular networks, I 08:29
                                                                     Page 3                                                                          Page 5

                                                                                                                                    2 (Pages 2 - 5)
                                                        Veritext Legal Solutions
                                                             866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 4 of 17 PageID #: 5882

      1     Q. So the patent excludes multiple physical 08:57              1   routing function. Correct?                    09:02
      2   devices performing routing functions. Correct?       08:57       2      A. I haven't considered that question so I 09:02
      3     A. As I said, I would need to read the entire 08:57            3   would need to study the specification --           09:02
      4   patent with that question in mind to answer that     08:57       4      Q. Sir --                           09:02
      5   question.                             08:57                      5      A. -- to answer that.                   09:02
      6     Q. Sir, you opined that the patent excludes 08:57              6      Q. It's your opinion that that limitation     09:02
      7   multiple physical devices performing the routing      08:57      7   precludes the use of the mobile device from being 09:02
      8   function?                              08:57                     8   involved in the routing function. Correct?          09:02
      9     A. I don't recall saying that I gave that     08:57            9            MR. CURTIS: Objection. Form.              09:02
     10   opinion.                              08:57                     10   Misstates testimony.                        09:02
     11     Q. Okay.                             08:57                    11      A. I don't have an opinion on how the routing 09:02
     12         Let's go to Exhibit 2, which I marked.     08:58          12   function is done. That's not something that was in 09:03
     13            (Deposition Exhibit Number 2           08:58           13   my declaration, and it's not something that I       09:03
     14             marked for identification.)        08:58              14   considered.                              09:03
     15     A. The only -- okay.                     08:58                15   BY MR. SHEASBY:                                 09:03
     16   BY MR. SHEASBY:                                08:58            16      Q. Sir, based on your reading of the patent 09:03
     17     Q. Hit refresh.                       08:58                   17   -- and you've read the patent multiple times.       09:03
     18     A. Okay, I just hit the "refresh."          08:58             18   Correct?                                09:03
     19            (Pause.)                     08:56                     19      A. Yes.                             09:03
     20         Okay. I see a document titled Distributed 08:58           20      Q. Sir, the mobile device cannot be involved 09:03
     21   Router Architecture.                       08:59                21   in the routing function in this patent. Correct? 09:03
     22     Q. Go ahead and review the abstract.           08:59          22      A. Again, I would have to reread the patent 09:03
     23            (Pause.)                     08:59                     23   to answer that question.                     09:03
     24     A. Okay. I read the abstract.              08:59              24      Q. Based on the reading that you've done to 09:03
     25     Q. Does this refresh your recollection that 09:00             25   date.                                09:03
                                                               Page 22                                                            Page 24

      1   it's possible for routing functions to be          09:00         1      A. I'm not prepared to offer an opinion on 09:03
      2   distributed across a network?                    09:00           2   that without rereading the patent.               09:03
      3       A. I would have to study the entire document 09:00           3             (Pause.)                     09:04
      4   to come to any opinions on that.                  09:00          4      Q. Are there any mobile devices that you're 09:04
      5       Q. So the name of the document is called          09:00      5   aware of that generate their own location           09:04
      6   Distributed Router Architecture for Packet-Routed 09:00          6   information without the involvement of other agents? 09:04
      7   Optical Networks.                            09:00               7             MR. CURTIS: Objection, form.             09:04
      8          Do you see that, sir?                 09:00               8      A. Location can be derived using multiple         09:04
      9       A. I do see that title.                09:00                 9   different methods. So, for instance, if a device 09:05
     10       Q. And you don't know whether it's possible 09:00           10   obtained its location using GPS, then that would be 09:05
     11   to use distributed router architecture for          09:00       11   a form of a device obtaining its own location         09:05
     12   communications networks?                          09:00         12   information.                             09:05
     13       A. Well, I see that it says it's a proposal 09:00           13   BY MR. SHEASBY:                                  09:05
     14   in the abstract. That tells me that this is an idea 09:00       14      Q. And GPS is -- how does the device obtain 09:05
     15   being considered. And also the word "distributed" 09:01         15   its location information via GPS?                 09:05
     16   is vague, so I would need to read the document to 09:01         16      A. The device in GPS receives signals from 09:05
     17   come to a clearer understanding of what distributed 09:01       17   GPS satellites and then analyzes the signals to       09:05
     18   router architecture actually means.               09:01         18   calculate and determine a location.               09:05
     19       Q. Let's go back to Claim 1.                09:01           19      Q. Let's go to the limitation of location      09:06
     20       A. Okay.                             09:01                  20   register that stores information -- stores location 09:06
     21       Q. The last element describes a router that 09:01           21   information.                             09:06
     22   determines. Do you see that, sir?                 09:02         22          Do you see that, sir?                09:06
     23       A. I do.                            09:02                   23      A. Are you referring to Claim 1?               09:06
     24       Q. That -- that limitation precludes the use 09:02          24      Q. Yes, sir.                         09:06
     25   of the mobile device from being involved in the         09:02   25      A. Yes, I see that.                    09:06
                                                               Page 23                                                            Page 25

                                                                                                                   7 (Pages 22 - 25)
                                                       Veritext Legal Solutions
                                                            866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 5 of 17 PageID #: 5883

      1      Q. What is location information?              09:06          1      A. In the scenario I described, that cell      09:11
      2      A. Well, location information is an           09:06          2   tower could have a fiber-optic connection to the       09:11
      3   agreed-upon construction. And referring to, if I 09:07          3   internet server -- service provider's core network, 09:11
      4   may, the Joint Claim Construction and Pre-Hearing 09:07         4   which would then have a connection to the internet. 09:11
      5   Statement, it's information on a locational area, or 09:07      5   BY MR. SHEASBY:                                  09:11
      6   indoor system ID information, or both.             09:07        6      Q. Are you aware of any service provider          09:11
      7      Q. In the patent, the location register would 09:07          7   network that doesn't ultimately have a physical       09:11
      8   only store indoor location information or outdoor 09:07         8   wired connection to the internet?                09:11
      9   location information. It won't store both at the 09:07          9      A. It depends exactly what you mean by            09:11
     10   same time. Correct?                         09:08              10   "wire." If you mean it to include -- and I think 09:11
     11      A. I don't believe the patent states that. 09:08            11   meant -- previously you mentioned fiber-optic          09:11
     12   It doesn't -- the patent does not preclude storing 09:08       12   cables -- then, yes, there will be some physical     09:11
     13   both.                                 09:08                    13   connection at some point to a network that can be 09:11
     14      Q. Okay.                             09:08                  14   considered the internet.                     09:12
     15          Let me ask you the next question, which is 09:08        15      Q. Okay.                              09:12
     16   that when the -- when the indoor gateway -- let me 09:08       16          Let me ask you this question, which is      09:12
     17   ask it this way.                         09:08                 17   that is a common understanding of the word "wire" at 09:12
     18          For 802.11 networks that are connected to 09:08         18   the time of the patent -- would it include coaxial 09:12
     19   the internet, that connection is going to be      09:08        19   cable? Fiber-optic?                         09:12
     20   through -- that gateway is going to be connected to 09:08      20             MR. CURTIS: Objection. Form.              09:12
     21   the internet through a wire, correct, at some point? 09:09     21   Outside the scope.                          09:12
     22             MR. CURTIS: Objection, form.            09:09        22      A. At the time of the patent? A person of 09:12
     23      A. An 802.11 network or Wi-Fi network can be 09:09          23   ordinary skill in the art wouldn't just use the word 09:12
     24   connected to the internet, and there could be a wire 09:09     24   "wire." They would refer to the specific type of 09:12
     25   such as a cable -- coax cable, for example, yeah. 09:09        25   connection, whether it's coax or fiber-optic        09:12
                                                              Page 26                                                              Page 28

      1   BY MR. SHEASBY:                                 09:09           1   connection. And most -- I would say that a person 09:12
      2      Q. Yeah. I guess I'm asking a slightly         09:09         2   of ordinary skill in the art would find the term    09:12
      3   different question. In the situation when the       09:09       3   "wire" to be vague.                        09:12
      4   802.11, the Wi-Fi gateway, is connected -- is         09:09     4   BY MR. SHEASBY:                                 09:12
      5   connected to the internet, is there any instances in 09:09      5      Q. The term "wire" is generic. Is that        09:12
      6   which there is not going to be a wire ultimately      09:09     6   correct?                               09:12
      7   connecting it?                           09:09                  7      A. The term "wire" is both vague and generic. 09:12
      8            MR. CURTIS: Objection, form. Outside 09:09             8      Q. Copper -- copper cable as an example of a 09:13
      9   the scope.                             09:09                    9   wire. Correct?                            09:13
     10      A. It's not anything I cover in my           09:09          10      A. A wire connection can use copper.            09:13
     11   declaration but that Wi-Fi network can be connected 09:10      11      Q. Wire connection can also use coaxial          09:13
     12   via a wire, but a wire is not necessary nowadays. 09:10        12   cable. Correct?                           09:13
     13   Increasingly, that connection to the internet is    09:10      13      A. A coaxial cable could be considered to be 09:13
     14   done over a wireless connection.                 09:10         14   a wired connection.                         09:13
     15   BY MR. SHEASBY:                                 09:10          15      Q. And a fiber-optic or optical cable could 09:13
     16      Q. A wireless connection to what?              09:10        16   also be considered a wired connection. Correct?        09:13
     17      A. It could be a wireless connection from a 09:10           17      A. In a more loose interpretation of the word 09:13
     18   home to a cell tower, for example, or to some other 09:10      18   "wired connection," a fiber-optic cable could be      09:13
     19   radio connection provided by an internet service       09:10   19   considered a wired connection, but I think some        09:13
     20   provider.                              09:10                   20   people would object to that interpretation.        09:13
     21      Q. But at some level, even if you went          09:10       21      Q. A person of ordinary skill in the art -- 09:13
     22   through that cell tower, at some point there's a     09:11     22   well --                               09:14
     23   physical wire in that system connecting to the        09:11    23            (Pause.)                      09:15
     24   internet. Correct?                        09:11                24          You read Claim 12 of the patent. Correct? 09:15
     25            MR. CURTIS: Same objections.              09:11       25      A. Yes, I did.                        09:16
                                                              Page 27                                                              Page 29

                                                                                                                    8 (Pages 26 - 29)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 6 of 17 PageID #: 5884

      1      Q. You were not able to understand Claim 12. 09:16              1     Q.    If I said to you you can use any type of     09:20
      2   Correct?                                  09:16                    2 wire connection you want, what would you understand 09:21
      3      A. I never said that I didn't understand         09:16          3 that to mean?                               09:21
      4   Claim 12.                                  09:16                   4     A.    The term that I've used in my writing is        09:21
      5      Q. Sir, as a factual matter, as a person of 09:16               5 "wire line" versus "wireless," so when I use the           09:21
      6   ordinary skill in the art, you're not able to       09:16          6 term "wire line," I do use that to refer to any        09:21
      7   understand what Claim 12 is claiming. Correct?            09:16    7 connection that is not wireless. So that would            09:21
      8      A. I don't believe that is a correct          09:16             8 include copper, for instance, or a fiber-optic         09:21
      9   statement.                                09:16                    9 connection.                                 09:21
     10             (Deposition Exhibit Number 3             09:15          10     Q.    Okay.                           09:21
     11              marked for identification.)          09:13             11          Let me ask you the next question, which          09:21
     12   BY MR. SHEASBY:                                   09:17           12 is, is it possible to implement a server using         09:21
     13      Q. Why don't you go ahead and look at Exhibit 09:17            13 software alone on a general purpose computer?                09:21
     14   3.                                    09:17                       14     A.    Can you repeat the question, please?         09:21
     15      A. Did you want me to read the article?           09:17        15     Q.    Sure. One second.                    09:21
     16      Q. Yes.                               09:18                    16            (Pause.)                       09:22
     17             (Pause.)                       09:18                    17          I'm marking a new exhibit. I'll tell you 09:22
     18          Just to give you a heads up, the question 09:18            18 -- let me know when you get it. Okay? It should be 09:24
     19   I'm asking is that after reviewing the article, it's 09:18        19 there for you.                              09:24
     20   fair to say that folks consider coaxial cable,       09:18        20     A.    The folder shows five exhibits.            09:24
     21   fiber-optic cable, and traditional copper wire as 09:18           21            (Deposition Exhibit Number 5              09:23
     22   all options for wired connections to the internet? 09:18          22             marked for identification.)           09:21
     23      A. Well, according to this off -- author of 09:19              23 BY MR. SHEASBY:                                     09:24
     24   the article, he lists dial-up, cable internet, DSL, 09:19         24     Q.    Yeah. So it's Exhibit Number 5. You             09:24
     25   and fiber-optic as different forms of wired internet 09:19        25 probably want to download it because it's -- let me 09:24
                                                                  Page 30                                                                           Page 32

      1   connections.                             09:19                     1   know when you have it.                          09:25
      2       Q. So it would be fair to say that there are 09:19             2      A. I have it.                          09:25
      3   folks in this industry who treat fiber-optic,     09:19            3      Q. If you scroll down, it talks about using 09:25
      4   copper, and coaxial cable all as wired internet      09:19         4   Windows PC as a router?                          09:26
      5   connections?                             09:19                     5      A. Okay. I see that.                      09:26
      6             MR. CURTIS: Objection, form.            09:19            6      Q. Do you disagree that a general purpose          09:26
      7       A. This particular author has fiber-optic     09:19            7   computer can be used as a router when provisioned 09:26
      8   connections in an article that discusses or is     09:19           8   with appropriate software. Correct?                09:26
      9   titled Different Types of Wired Internet          09:19            9      A. What I said was that a general purpose          09:26
     10   Connections.                             09:19                    10   computer can be a router depending on the              09:26
     11   BY MR. SHEASBY:                                 09:20             11   capabilities it has.                       09:26
     12       Q. Do you have any factual basis to disagree 09:20            12      Q. Sir, if you go to the patent, you will see 09:26
     13   that persons in this industry consider coaxial,     09:20         13   it says a location register -- this is Claim 1 -- 09:27
     14   copper, and fiber-optic as all examples of wired      09:20       14   that stores information on the data communication 09:27
     15   connections?                             09:20                    15   terminal received through the indoor network or         09:27
     16       A. I do note that he has a sentence saying 09:20              16   outdoor wireless network.                       09:27
     17      (reading): As we all know, light travels       09:20           17          Do you see that, sir?                 09:27
     18      much faster as compared to electrical          09:20           18      A. I do.                              09:27
     19      signals flowing across a wire.              09:20              19      Q. The location register must be part of the 09:27
     20          So that suggests that he draws some        09:20           20   router. Correct?                            09:27
     21   distinction between fiber and wire. Again, I would 09:20          21      A. The figures show the location register         09:27
     22   repeat that "wire" is a vague term, and in        09:20           22   separate from routers. For example, in Figure 1B, 09:27
     23   discussing an actual network, an engineer would        09:20      23   the location register is item 80 and the router is 09:27
     24   specify the type of connection and refer to that     09:20        24   item 47.                                 09:27
     25   kind of connection.                        09:20                  25      Q. Sir, the location register must be part of 09:28
                                                                  Page 31                                                                           Page 33

                                                                                                                              9 (Pages 30 - 33)
                                                         Veritext Legal Solutions
                                                              866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 7 of 17 PageID #: 5885

      1   the router. Correct?                        09:28             1   that function needs to be known at a -- or that      09:32
      2      A. As I said, the patent in these figures      09:28       2   function needs to be in a known networking location 09:32
      3   shows them as separate, and I would need to reread 09:28      3   so that queries can be made to it.              09:32
      4   the patent to see all the specific functions that 09:28       4      Q. So there must be a function that's called 09:32
      5   the patent recites for the router.             09:28          5   a location register. Correct?                 09:32
      6      Q. Sitting here today, do you have -- are you 09:28        6      A. Well, the location register performs         09:32
      7   taking the position that the location register must 09:28     7   specific functions.                       09:32
      8   be separate from the router?                   09:28          8      Q. And you believe that physical 1A -- Figure 09:32
      9      A. I would need to reread the patent to         09:28      9   1A is describing discrete physical objects, not      09:32
     10   answer that question properly.                  09:29        10   functions. Correct?                        09:33
     11      Q. Okay.                              09:29               11      A. I think you'd have to look at the specific 09:33
     12          Well, I'm entitled to your best answer. 09:29         12   items in the figure and refer to the specification 09:33
     13   Is that an opinion you believe you're giving in this 09:29   13   to determine what combination of function and           09:33
     14   case, that the location register must be separate 09:29      14   physical item those represent.                  09:33
     15   from the router?                           09:29             15      Q. So in Figure A [sic], which one of these 09:33
     16             MR. CURTIS: Objection, form. Outside 09:29         16   boxes are depicting functions and which of them are 09:33
     17   the scope.                              09:29                17   depicting single, unique physical objects?          09:33
     18      A. I'm not offering an opinion on that         09:29      18      A. Again, that would require an analysis and 09:33
     19   question, which I also find a little vague because 09:29     19   careful review of the specification.             09:34
     20   it depends on what you mean "outside."               09:29   20      Q. That's why -- have you rendered an opinion 09:34
     21   BY MR. SHEASBY:                                  09:29       21   as to what in Figure 1A has to be a function versus 09:34
     22      Q. Sure.                             09:29                22   what in Figure 1A has to be a single, unique          09:34
     23          Was the location -- are you offering an 09:29         23   physical thing?                           09:34
     24   opinion that the location register either must be or 09:29   24      A. The opinion I provided in my declaration 09:34
     25   cannot be in the same physical box as the router? 09:29      25   was with respect to the location register.         09:34
                                                            Page 34                                                             Page 36

      1      A. As I said, I'm -- without reading the       09:29       1      Q. I understand that, sir. I'm just asking 09:34
      2   patent specifically with that question in mind, I 09:29       2   you a question.                            09:34
      3   can't offer an opinion on that question.          09:30       3          What in Figure 1A has to be -- is a        09:34
      4      Q. But are you offering that opinion?          09:30       4   function versus what in 1A is a unique physical        09:34
      5      A. I'm not offering any opinion as to the       09:30      5   thing?                                 09:34
      6   implementation of the location register and router 09:30      6      A. Without studying the patent as a whole, 09:34
      7   functions.                              09:30                 7   considering that question, I don't have an answer 09:35
      8      Q. The location register must be a single       09:30      8   beyond what I've stated in my declaration in regard 09:35
      9   physical location. Correct?                   09:30           9   to the location register.                   09:35
     10      A. I provided opinions on that in my           09:30      10      Q. Okay.                              09:35
     11   declaration, and I can refer to those if you wish. 09:30     11          Well, let's just go through the thing.    09:35
     12      Q. I just -- you can refer to whatever you 09:30          12   Does the patent limit its system to only three       09:35
     13   want, but I'm just asking you a more basic question. 09:30   13   routers, 41, 42, and 43? What happens if you have 09:35
     14   Must the location register be a single physical      09:30   14   four routers? Is that still covered by the patent? 09:35
     15   location -- single physical location, or single    09:30     15            MR. CURTIS: Objection, form.               09:35
     16   physical box?                             09:31              16      A. It depends on what you mean by "covered by 09:35
     17      A. Well, as I said in my declaration, the      09:31      17   the patent."                             09:35
     18   location register is implemented within a discrete 09:31     18   BY MR. SHEASBY:                                  09:35
     19   node as shown in the figures of the patent.         09:31    19      Q. The claims. Are the claims limited to 09:35
     20      Q. Is there anything in the patent that       09:31       20   only three routers?                         09:35
     21   expressly and unambiguously states that the location 09:31   21      A. I don't recall the claims mentioning a 09:35
     22   register must be in a single physical location?      09:31   22   specific number of routers.                    09:35
     23      A. The patent read as a whole describes the 09:31         23      Q. They reference a router. Correct?            09:35
     24   location register as being a node that performs a 09:31      24      A. Claim 1 references a router, and I would 09:36
     25   specific function. And as I said in my declaration, 09:32    25   need to reread the claims to see if routers are      09:36
                                                            Page 35                                                             Page 37

                                                                                                                10 (Pages 34 - 37)
                                                    Veritext Legal Solutions
                                                         866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 8 of 17 PageID #: 5886

      1       Q. So let's go to the patent.             09:42            1             (Pause.)                       09:45
      2       A. So just to clarify my last answer. Even 09:43           2           And, actually, column eight. It says -- 09:47
      3   though I said I don't have an opinion on the number 09:43 3         column eight, lines three through six, it says      09:47
      4   of location registers, I did say that the location 09:43       4      (reading): The location register may be a         09:47
      5   register does need to be in a known networking          09:43  5      home agent or a foreign agent, and uses a         09:47
      6   location and implemented as a discrete node.           09:43   6      mobile IPv4 or IPv6 address system in order          09:47
      7       Q. Yeah. I mean, what's the answer? Do you 09:43           7      to store the location into this location       09:47
      8   have an opinion or do you not have an opinion? Does 09:43 8           register.                            09:47
      9   it have to be one physical location? Yes or no?        09:43   9           Do you see that, sir?                09:47
     10       A. The simplest implementation would be one 09:43 10               A. I do see that.                      09:47
     11   physical location, but, you know, it depends on -- 09:44 11            Q. That language means that the patent is        09:47
     12   it depends on the network.                      09:44         12    limited to the use of a home agent or foreign agent. 09:47
     13            If an operator had a network in one       09:44      13    Correct?                                 09:47
     14   country and another network in another country, they 09:44 14          A. The patent says that the location register 09:47
     15   might want to have a separate location register in 09:44      15    may be a home agent or foreign agent, and I read        09:47
     16   each country. But that is, you know, outside the 09:44        16    that as home agent or foreign agent being an          09:48
     17   scope of my opinions as stated in my declaration. 09:44 17          optional implementation.                       09:48
     18       Q. In other words, you can know and be able 09:44         18             THE WITNESS: I think we lost . . . 09:48
     19   to access the location register without it being in 09:44     19             MR. CURTIS: Okay. Let's just sit 09:48
     20   one physical location. Correct? The network can do 09:44 20         here with the record on and let the clock run.       09:48
     21   that?                                  09:44                  21             THE WITNESS: Okay.                      09:48
     22       A. I don't believe that's what I said.       09:44        22             (Pause.)                       09:50
     23       Q. I'm actually asking you a question. Does 09:44         23             MR. CURTIS: He's saying he lost           09:51
     24   it -- it needs to be in one physical location for a 09:44     24    internet. I'm sorry. Let's take a break. I'm good 09:51
     25   location register to be accessed across a network. 09:44      25    with that. We're comfortable. Let's take a break, 09:51
                                                              Page 42                                                               Page 44

      1   Fair?                                  09:44                    1   Peter, Videographer, Court Reporter.              09:51
      2      A. What I said was that it needs to be in a 09:44            2             THE VIDEOGRAPHER: We are off the              09:51
      3   known networking location so that a query made to 09:44         3   record at 9:52.                         09:51
      4   that networking location can obtain the information 09:45       4             (Recess: 9:52 to 10:35 a.m.)        09:51
      5   that it needs for the patent to function.        09:45          5             THE VIDEOGRAPHER: We are on the               10:34
      6      Q. And a known -- to be a known networking 09:45             6   record at 10:35.                         10:34
      7   location, it must be a single physical location.    09:45       7   BY MR. SHEASBY:                                10:34
      8   Correct?                                09:45                   8      Q. Sir, did you have any conversations with 10:34
      9      A. It would depend on what you mean by              09:45    9   your counsel at the break?                   10:34
     10   "physical location."                        09:45              10      A. I did not.                       10:34
     11      Q. I mean a single physical box.              09:45         11      Q. I want to look at -- you referenced RC 202 10:34
     12      A. A single physical box would be the            09:45      12   [sic] in your declaration. Correct? RFC 2002?        10:34
     13   simplest implementation.                       09:45           13      A. RFC 2002.                           10:34
     14      Q. It's the only allowed implementation.         09:45      14      Q. Yes.                           10:34
     15   Correct?                                09:45                  15          Did you read that document in preparation 10:34
     16      A. I'm not sure what you mean by "allowed." 09:45           16   for your expert opinion?                    10:34
     17      Q. By the claims.                       09:46               17      A. I did read that document.               10:35
     18      A. I don't have an opinion on whether the         09:46     18      Q. I'm marking as an exhibit RFC 2 -- I'm       10:35
     19   claims -- how the claims allow the physical           09:46    19   introducing this as an exhibit. Let me know when 10:35
     20   implementation.                             09:46              20   you get it.                          10:35
     21      Q. Okay.                              09:46                 21             (Pause.)                   10:35
     22           Let me ask you the next question, which is 09:46       22      A. Is that Exhibit 6?                  10:35
     23   -- let's go to the discussion of foreign agent in 09:46        23      Q. Yes.                           10:35
     24   the patent. And I believe it starts at column      09:46       24      A. Okay. I have it.                    10:36
     25   seven.                                 09:46                   25             (Deposition Exhibit Number 8          10:34
                                                              Page 43                                                               Page 45

                                                                                                                   12 (Pages 42 - 45)
                                                      Veritext Legal Solutions
                                                           866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 9 of 17 PageID #: 5887

      1            marked for identification.)           10:33                         1   protocols would communicate to a fixed node to          10:43
      2 BY MR. SHEASBY:                                    10:36                       2   update and register locations.                10:43
      3    Q.    Is there anything in RFC 2002 that          10:36                     3       Q. Yeah. And I'm asking you where in the RFC 10:43
      4 indicates that either the foreign agent or the home 10:36                      4   2002 -- strike that. Where in the RFC 2002 does it 10:43
      5 agent must exist in a single physical device or          10:36                 5   state that the home agent and foreign agent         10:43
      6 single physical location?                        10:36                         6   functions must be on a single physical location?      10:43
      7    A.    I'm a little confused. The Exhibit 6 I      10:36                     7       A. I would need to reread the specification 10:43
      8 downloaded was testimony from Thomas Blackburn.                    10:36       8   to see what it says about physical locations.      10:43
      9    Q.    Why don't we refresh and look for Exhibit 10:37                       9       Q. Go ahead.                         10:43
     10 7. No. All right. Let me try it again. Give me           10:37                10              MR. SHEASBY: And go on the record. 10:44
     11 one second.                                10:37                              11   I'm just going to pop off to get a cup of coffee. 10:44
     12           (Pause.)                       10:38                                12   I'll be right back.                      10:44
     13         Okay, now try it. It's Exhibit 8. Let me 10:38                        13       A. Okay. This is a 158-page document, so I'm 10:44
     14 know when you get it.                            10:38                        14   beginning to read now.                       10:44
     15    A.    I have it.                      10:38                                15              (Pause.)                    10:44
     16    Q.    Is there anything in RFC 2002 that          10:39                    16   BY MR. SHEASBY:                                 10:46
     17 requires the home agent or foreign agent to run on a 10:39                    17       Q. Sir, just let me know when you're ready to 10:46
     18 single physical location?                        10:39                        18   answer the question.                        10:46
     19    A.    I would need to read the entire           10:39                      19       A. Okay. I'm still reading.              10:47
     20 specification, but consistent with my declaration,         10:39              20       Q. Sure.                           10:47
     21 the home agent/foreign agent need to be at known             10:39            21              (Pause.)                    10:50
     22 networking locations so that messages such as              10:39              22       A. In scanning through the specification, I 10:51
     23 registration messages can reach them.                10:39                    23   didn't see a discussion of physical implementation 10:51
     24    Q.    So I understand that it's your position     10:40                    24   of the functions.                        10:51
     25 that no network located -- it's your position that a 10:40                    25       Q. So having scanned through the              10:51
                                                                            Page 46                                                             Page 48

      1   location register must be at a known network         10:40                   1   specification, do you find any limitation placed on 10:51
      2   location. Correct?                        10:40                              2   the physical implementation of the home agent and 10:51
      3      A. My declaration states that the location 10:40                          3   foreign agent?                           10:51
      4   register needs to be at a known networking location. 10:40                   4      A. In my scan of the document I didn't see 10:51
      5      Q. And a known networking location requires a 10:40                       5   any discussion of the physical implementation of the 10:51
      6   single physical discrete location. Correct?       10:40                      6   home agent and foreign agent, although I did see on 10:51
      7      A. I don't agree with that statement.        10:40                        7   page 15, consistent with my declaration, that there 10:51
      8      Q. Okay.                            10:41                                 8   is a registration process.                 10:51
      9          Let me ask you this question: Is the     10:41                        9          For example, the specification states when 10:51
     10   location of a mobile terminal on a network known in 10:41                   10   the mobile node is away from home it registers its 10:51
     11   the normal operation?                       10:41                           11   care of address with its home agent, which,        10:52
     12             MR. CURTIS: Objection, form.            10:41                     12   consistent with my declaration, means that messages 10:52
     13      A. In some circumstances a network will know 10:41                       13   from the mobile node need to be able to reach the 10:52
     14   the location of a terminal.                 10:41                           14   home agent, and thus, the home agent needs to be at 10:52
     15   BY MR. SHEASBY:                                10:41                        15   a known networking location.                   10:52
     16      Q. Are you rendering the opinion that RFC         10:41                  16      Q. Is there anything in the RFC 2002           10:52
     17   2002 prevents the operations of the -- forbids the 10:41                    17   specification that precludes the implementation of 10:52
     18   operations of either home agent or the foreign agent 10:42                  18   the home agent function and the foreign agent        10:52
     19   to be distributed across multiple locations?       10:42                    19   function in a distributed manner?              10:52
     20      A. As I said in my declaration, a home         10:42                     20      A. In my relatively quick scan of the        10:52
     21   agent/foreign agent -- sorry. Let me restart.     10:42                     21   158-page document, I didn't see a discussion of      10:52
     22          I'm just rereading my declaration with    10:42                      22   physical implementation of the home agent and         10:52
     23   respect to mobile IP.                      10:42                            23   foreign agent functions.                    10:52
     24             (Pause.)                    10:43                                 24      Q. Sir, this is the document you reviewed in 10:52
     25          What I stated was that the mobile IP      10:43                      25   preparing your opinions in this case. Correct?      10:52
                                                                            Page 47                                                             Page 49

                                                                                                                               13 (Pages 46 - 49)
                                                                 Veritext Legal Solutions
                                                                      866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 10 of 17 PageID #: 5888

      1   location?                                11:00                  1     location stored in the location register       11:05
      2      Q. Is it possible to have a distributed       11:00          2     includes the indoor system ID.                11:05
      3   system in which the distributed foreign agent or       11:00    3      Q. The patent teaches that the indoor lit 11:05
      4   home agent in which each location that it's          11:00      4   [sic] location information is limited to the indoor 11:05
      5   distributed across is known?                    11:00           5   system ID. Correct?                         11:05
      6      A. That's a complex question, and I would          11:00     6      A. The agreed-upon construction is that the 11:05
      7   have to study it in detail to be able to offer an 11:00         7   indoor system ID information is the information         11:05
      8   opinion.                                 11:00                  8   uniquely identified in the indoor network. Is that 11:05
      9      Q. In terms of your best opinion for the        11:00        9   what you're referring to?                     11:05
     10   Court today, is it possible to have a distributed 11:01        10      Q. No. I'm just saying this passage is         11:05
     11   system in which the location registers are at known 11:01      11   teaching that the only indoor location that can      11:06
     12   locations even though they are distributed in         11:01    12   exist is the indoor system ID. Correct?            11:06
     13   different physical components?                    11:01        13      A. The patent uses the indoor system ID as 11:06
     14      A. That's a very complicated question, and 11:01            14   the location information associated with the indoor 11:06
     15   there are a lot of different variables to consider, 11:01      15   location.                              11:06
     16   so at this time I don't have an opinion on that.     11:01     16      Q. In this passage is it teaching that the 11:06
     17      Q. Does the 728 patent exclude the location 11:01           17   only indoor location information that can be stored 11:06
     18   of distributed location registers?              11:01          18   is the indoor system ID? Or can there be also other 11:06
     19      A. I don't recall the 728 patent discussing 11:01           19   indoor location information stored?               11:06
     20   distributed implementations of the location          11:01     20      A. Lines 23 and 24 refers just to the indoor 11:06
     21   register.                               11:02                  21   system ID.                               11:06
     22             MR. SHEASBY: Yeah. Move to strike as 11:02           22      Q. It says (reading): Indoor location         11:06
     23   not responsive.                            11:02               23     stored in the location register includes        11:06
     24   BY MR. SHEASBY:                                  11:02         24     the indoor system ID.                      11:07
     25      Q. Did you identify any portions of the 728 11:02           25          Do you see that?                    11:07
                                                               Page 54                                                              Page 56

      1   patent that clearly and unambiguously exclude the 11:02         1      A. Right.                             11:07
      2   use of distributed location registers?           11:02          2      Q. Does that mean that indoor location is         11:07
      3      A. The patent repeatedly discusses "a           11:02        3   equivalent to the indoor system ID? Or does the         11:07
      4   location register" and other instances it says "the 11:02       4   word "includes" means that there could be additional 11:07
      5   location register."                       11:03                 5   information beyond the indoor system ID?               11:07
      6      Q. And you believe that limits it to one       11:03         6      A. I'd need to look at other places in the 11:07
      7   single physical location register?              11:03           7   patent, but those lines in isolation don't make that 11:07
      8      A. I don't believe the patent discusses the 11:03            8   question clear.                           11:07
      9   exact implementation of the location register.       11:03      9      Q. Okay. Let's go to Claim 1. Actually, 11:07
     10      Q. Okay.                            11:03                   10   let's go to the Blackburn declaration. I changed my 11:08
     11          And by "implementation" you mean physical 11:03         11   mind.                                   11:08
     12   implementation?                             11:03              12          It's Exhibit 6. Let me know when you get 11:08
     13      A. Correct.                          11:03                  13   there.                                 11:08
     14      Q. How long have you been in the network            11:03   14      A. Okay.                              11:08
     15   communications industry?                        11:03          15              (Deposition Exhibit Number 6           11:06
     16      A. I've been actively involved in networking 11:03          16               marked for identification.)        11:05
     17   communications since about 1980.                   11:04       17   BY MR. SHEASBY:                                  11:09
     18      Q. Let's go back to the 728 patent.           11:04         18      Q. Let's go to paragraph 53.                 11:09
     19      A. Okay.                            11:04                   19      A. Okay.                              11:09
     20      Q. Let's go to column four, lines 23 and 24. 11:04          20      Q. Do you have any factual disagreement with 11:09
     21      A. Column four, lines 23 to 24?               11:04         21   what Mr. Blackburn says in paragraph 53?               11:09
     22      Q. Yes, sir.                        11:04                   22      A. I haven't studied the particular article 11:09
     23      A. Okay.                            11:05                   23   that he refers to so I don't have an opinion as to 11:10
     24      Q. Go ahead and read those into the record. 11:05           24   his description of the contents.                11:10
     25      A. (Reading): Preferably, the indoor           11:05        25      Q. What about the first sentence of paragraph 11:10
                                                               Page 55                                                              Page 57

                                                                                                                   15 (Pages 54 - 57)
                                                      Veritext Legal Solutions
                                                           866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 11 of 17 PageID #: 5889

      1      Q. In the patent, the location register is a 11:49                         1     Q.    Right.                         11:54
      2   register that records the location of the data     11:50                      2          And what is that commonly understood          11:54
      3   communication terminal. Correct?                   11:50                      3   meaning?                                 11:54
      4      A. It stores the location information of the 11:50                         4      A. As I said, it's a commonly understood         11:54
      5   data communications terminal.                    11:50                        5   meaning, and I give examples of that in my           11:54
      6      Q. The patent makes clear that the mobile         11:50                    6   declaration.                            11:54
      7   terminal can't hold any of its location information. 11:50                    7      Q. So -- and what is that -- in the patent, 11:54
      8   Correct?                                11:50                                 8   what is that readily and commonly understood           11:54
      9      A. I don't have an opinion on that.           11:50                        9   meaning?                                 11:54
     10      Q. Okay.                             11:50                                10      A. The meaning, as I said, is one that would 11:55
     11          The -- what is registered indoor system ID 11:50                      11   be commonly understood.                         11:55
     12   information in the patent -- well, let me ask it    11:51                    12      Q. Yes.                            11:55
     13   this way. I'll make it easy.                 11:51                           13          And what is that commonly understood          11:55
     14          Registered system indoor -- registered      11:51                     14   meaning? That's what I'm asking you.               11:55
     15   outdoor system ID information is indoor system          11:51                15      A. I don't think it's up to me to provide a 11:55
     16   information for which the data communication            11:51                16   dictionary definition of a common word.             11:55
     17   terminal has been granted access. Is that fair?     11:51                    17      Q. Right.                           11:55
     18      A. I understand that to be the Kaifi proposed 11:52                       18          But what is the common meaning of that        11:55
     19   construction.                            11:52                               19   word, of "registered"?                      11:55
     20      Q. Yeah. I'm asking for your opinion.           11:52                     20      A. Well, the common meaning is the meaning 11:55
     21      A. My opinion, as stated in my declaration, 11:52                         21   that people would take for the word as it appears in 11:55
     22   is that for registered indoor system ID information 11:52                    22   different circumstances such as those that I give in 11:55
     23   no additional construction is needed beyond           11:52                  23   my declaration.                           11:55
     24   construction of indoor system ID information.          11:52                 24      Q. And when the word -- common word                11:55
     25      Q. Right. I understand that. I'm asking        11:52                      25   "registered" appears in the limitation, registered 11:55
                                                                             Page 70                                                             Page 72

      1 what does the word "registered" mean?                  11:52                    1   indoor system ID information, what is the -- what is 11:55
      2     A.    As stated in my declaration, registered is 11:52                      2   the meaning that people take from the word             11:56
      3 a term that has or is ubiquitous, and then I give          11:52                3   "registered"?                             11:56
      4 examples of registering for classes, registering a         11:52                4       A. Well, I think it's a term that would be 11:56
      5 car, registering to vote, and so forth.             11:53                       5   readily understood by a jury. And as I said, it's 11:56
      6     Q.    Yeah, so I've read your declaration. I'm 11:53                        6   not for me to give a definition of the term because 11:56
      7 actually asking a different question.               11:53                       7   it is a commonly understood term.                  11:56
      8          You believe that registered has a plain     11:53                      8       Q. What's your understanding of the term          11:56
      9 and ordinary meaning, is that correct, in the          11:53                    9   "registered" in the context of the claims?          11:56
     10 patent?                                   11:53                                10       A. As I said, it has a common meaning.           11:56
     11     A.    I'm stating that the meaning of the word     11:53                   11       Q. Yes.                             11:56
     12 "registered" would be readily understood and that            11:53             12           And what is that common meaning? That's 11:56
     13 the patent uses it in a way that would be readily          11:53               13   what I'm asking.                            11:56
     14 understood.                                11:53                               14       A. As I said, it's a term that would be       11:56
     15     Q.    Right.                          11:53                                15   understood as the word is used ubiquitously in life, 11:56
     16          And what is that readily understood         11:53                     16   and I give the examples of registering for classes, 11:56
     17 meaning?                                   11:53                               17   registering a car, registering to vote, and so      11:56
     18     A.    The readily understood meaning is the            11:53               18   forth.                                11:56
     19 meaning by which people would understand that term. 11:53                      19       Q. Is registering to vote the same thing as 11:56
     20     Q.    Right. And I'm asking what that is.         11:53                    20   registering the indoor system ID information?          11:57
     21          When it says "registered indoor system ID 11:53                       21       A. The word itself has a consistent meaning, 11:57
     22 information," what does a person of ordinary skill          11:54              22   but you describe two different contexts, so . . . 11:57
     23 in the art understand that to mean?                 11:54                      23       Q. And what's that consistent meaning of         11:57
     24     A.    The meaning is the one that would be         11:54                   24   registered?                              11:57
     25 commonly understood.                               11:54                       25       A. Well, as I said, it's the term that a jury 11:57
                                                                             Page 71                                                             Page 73

                                                                                                                                19 (Pages 70 - 73)
                                                               Veritext Legal Solutions
                                                                    866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 12 of 17 PageID #: 5890

      1   would understand and that people would understand. 11:57 1                    MR. CURTIS: Objection, form. Asked              12:00
      2      Q. And what do you understand -- if I said to 11:57    2         and answered.                             12:00
      3   you as a person who has been in this industry for 11:57   3           A.     As I've already stated, the way I would        12:00
      4   20-plus years, what does it mean to have a         11:57  4         understand the word "registered" is through the           12:00
      5   registered indoor system ID information, what would 11:57 5         common understanding of what the word "registered"              12:00
      6   you say?                               11:57              6         means.                                 12:00
      7      A. Well, I would use the common understanding 11:57 7            BY MR. SHEASBY:                                   12:00
      8   of the word "registered" and then apply it to the 11:57   8           Q.     And what's that common understanding?             12:00
      9   particular item that you just mentioned.          11:58   9           A.     That common understanding is what people           12:00
     10      Q. Okay.                             11:58            10         in general would understand that word to mean.             12:00
     11          What's the common understanding of          11:58 11           Q.     And what is that common understanding?             12:00
     12   "registered" in the item indoor system ID          11:58 12                   MR. CURTIS: Objection, form. Asked              12:00
     13   information?                             11:58           13         and answered. We're going around in circles, Jason. 12:00
     14             MR. CURTIS: Objection, form.            11:58  14         BY MR. SHEASBY:                                   12:01
     15      A. As I said, the term is well understood, 11:58      15           Q.     You can answer.                        12:01
     16   and it's not for me to provide a dictionary       11:58  16           A.     That word is the one that would be readily 12:01
     17   definition.                            11:58             17         understood by people, including a jury. It's a          12:01
     18   BY MR. SHEASBY:                                11:58     18         common word.                                12:01
     19      Q. I'm not asking you to provide the          11:58   19           Q.     Yeah. And I just -- I don't think it's a 12:01
     20   dictionary definition. I'm asking how you          11:58 20         common word, and so I want to understand if your             12:01
     21   understand it.                           11:58           21         definition is the same as mine.                   12:01
     22      A. I understand it in the common usage of the 11:58   22           A.     As I said, I'm not here to provide a       12:01
     23   term.                                 11:58              23         dictionary definition of the term.                12:01
     24      Q. And what is that common usage?               11:58 24           Q.     But do you even have an understanding of         12:01
     25      A. Well, for instance, I give examples, and I 11:58   25         the word -- what the word "registered" means?             12:01
                                                               Page 74                                                                            Page 76

      1   give the examples of registering for classes,        11:58      1      A. My understanding would be consistent with 12:01
      2   registering a car, registering to vote, and so      11:58       2   the common understanding of the word "registered." 12:01
      3   forth.                                11:58                     3      Q. And what is that common understanding?            12:01
      4      Q. Right. I understand that.                11:58            4      A. It's the understanding of the word in        12:01
      5          I'm asking in the phrase "registered       11:58         5   situations such as registering for classes,       12:01
      6   indoor system ID information" what does registered 11:59 6          registering a car, registering to vote, and so     12:01
      7   mean in that context?                         11:59             7   forth.                                12:01
      8      A. It means that the indoor system ID            11:59       8      Q. Yes, and I understand.                   12:01
      9   information is registered as per the common            11:59    9          What is that common understanding?            12:01
     10   understanding of what the word "registered" means. 11:59 10            A. That common understanding is the               12:02
     11      Q. Right.                             11:59                 11   understanding that people would have from using or 12:02
     12          And what is the common understanding of 11:59 12             hearing the word "registered."                  12:02
     13   the word "registered"?                        11:59            13      Q. Okay.                              12:02
     14      A. That common meaning is the one that would 11:59 14                   You understand that I'm going to show the 12:02
     15   be understood by people, including a jury.            11:59    15   testimony you just gave to Judge Gilstrap in this 12:02
     16      Q. So if I was to say, sir, I want you to      11:59        16   case. Right? Are you sure this is what you want to 12:02
     17   tell the jury what it means to be registered in the 11:59      17   do, this is the impression you want to leave him       12:02
     18   phrase "registered indoor system ID information," 11:59 18          with, sir?                              12:02
     19   what would you tell the jury?                    11:59         19      A. I'm just trying to answer your questions 12:02
     20      A. I would say take the term "system" --          11:59     20   the best I can.                          12:02
     21   "indoor system ID information" and then apply your 11:59 21            Q. Okay.                              12:02
     22   common personal understanding of the word                12:00 22          I'm going to give you one opportunity -- 12:02
     23   "registered."                             12:00                23   final opportunity. Do you want to weigh in as a        12:02
     24      Q. And what's your common understanding of 12:00 24              person who purports to be an expert in this field as 12:02
     25   the word "registered"?                        12:00            25   to what it means to be registered in the phrase -- 12:02
                                                               Page 75                                                                            Page 77

                                                                                                                         20 (Pages 74 - 77)
                                                      Veritext Legal Solutions
                                                           866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 13 of 17 PageID #: 5891

      1 in the patent that we're dealing with?              12:02                      1   of registered?                           12:08
      2     A.    My opinion is the same as my previous            12:02               2      A. As I said, it's the meaning that a common 12:08
      3 answer, that it's a term that would be readily        12:03                    3   person would take from hearing or using the word        12:08
      4 understood by a jury.                        12:03                             4   "registered."                            12:08
      5     Q.    And what is that readily understanding -- 12:03                      5      Q. And what is that plain meaning?             12:08
      6 understanding?                              12:03                              6      A. The plain meaning is the meaning that a 12:08
      7     A.    As I said, it's the meaning that a common 12:03                      7   person such as a person on a jury would understand. 12:08
      8 person would understand from that term when they use 12:03                     8      Q. And what is that plain and ordinary          12:09
      9 or heard the term.                          12:03                              9   meaning?                                 12:09
     10     Q.    Right.                         12:03                                10      A. The plain and I ordinary meaning is what a 12:09
     11          And I understand registered to mean, in      12:03                   11   person would understand from the fact that the word 12:09
     12 this context, that it -- the data communication        12:03                  12   "registration" is ubiquitous in life such as      12:09
     13 terminal has been granted access to the system that 12:03                     13   registering for classes, registering a car,      12:09
     14 is sending the indoor system ID information. Is            12:03              14   registering to vote, and so forth.             12:09
     15 that the common understanding of the phrase?                12:03             15      Q. And what's that meaning?                  12:09
     16     A.    Well, what you recited was a bit like the 12:03                     16      A. The meaning is one that a person would         12:09
     17 Kaifi proposed construction, which I disagree with. 12:04                     17   readily understand.                         12:09
     18     Q.    Right.                         12:04                                18      Q. And you can't tell me what that plain -- 12:09
     19          And why do you disagree with it?            12:04                    19   what that meaning is?                        12:09
     20     A.    I disagree with it because the word        12:04                    20      A. That meaning is the same one that a common 12:09
     21 "registered" is a term that would be readily          12:04                   21   person would understand.                       12:09
     22 understood by a jury.                        12:04                            22      Q. And what is that meaning?                 12:10
     23     Q.    And it's not the meaning that Kaifi is     12:04                    23            MR. CURTIS: Objection, form. Asked 12:10
     24 proposing to give to it. Correct?                  12:04                      24   and answered. The witness is not a dictionary.       12:10
     25            (Pause.)                      12:05                                25      A. As I've stated, the meaning is the same 12:10
                                                                            Page 78                                                                           Page 80

      1       A. Well, I state in my declaration that the 12:05                        1 one that people would take from the common usage of 12:10
      2   Kaifi construction replaces the simple and readily 12:05                     2 the term such as in the examples I provide in my             12:10
      3   understood term "registered" for, or with, for which 12:05                   3 declaration.                              12:10
      4   the data communication terminal has been granted          12:05              4 BY MR. SHEASBY:                                     12:10
      5   access.                               12:05                                  5     Q.    Okay.                          12:10
      6       Q. I understand that.                  12:05                             6          Let's go to column nine. Column nine is         12:10
      7           So you disagree with Kaifi's construction, 12:05                     7 discussing an embodiment in which the location               12:10
      8   and tell me why you disagree with Kaifi's            12:05                   8 register is the home agent or the foreign agent.         12:10
      9   construction. What is it about it that doesn't      12:06                    9 Correct?                                 12:11
     10   reflect the common meaning?                       12:06                     10     A.    I see home agent and foreign agent in          12:11
     11       A. Well, my opinion is that the Kaifi          12:06                    11 column eight but I don't see it so far in column         12:11
     12   construction is not necessary because the word         12:07                12 nine.                                  12:11
     13   "registered" is readily understood.              12:07                      13     Q.    Why don't you look at column nine, lines        12:11
     14       Q. Right.                          12:07                                14 11 through 15?                               12:11
     15           So you disagree with the construction that 12:07                    15     A.    I see. Okay.                     12:11
     16   it's given by Kaifi? Or you think it's unnecessary? 12:07                   16     Q.    In that embodiment, the location           12:11
     17   Is the Kaifi construction factually incorrect in     12:07                  17 information is the locational area associated            12:12
     18   your opinion?                            12:07                              18 with the -- located outdoors or with the indoor           12:12
     19       A. I'm not sure what it means for a          12:07                      19 system ID when the terminal is located indoors.              12:12
     20   construction to be factually incorrect, but I       12:07                   20          Correct?                        12:12
     21   disagree with their proposed construction because 12:07                     21     A.    Line 17 it says location information is     12:12
     22   the word "registered" has a plain and ordinary        12:07                 22 locational area outdoors, indoor system ID               12:12
     23   meaning, and "indoor system ID information" has           12:07             23 information indoors, yes.                        12:12
     24   already been construed.                       12:08                         24     Q.    Is the patent -- did you render the        12:12
     25       Q. And what's the plain and ordinary meaning 12:08                      25 opinion that the patent claims are limited to the        12:12
                                                                            Page 79                                                                           Page 81

                                                                                                                                      21 (Pages 78 - 81)
                                                               Veritext Legal Solutions
                                                                    866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 14 of 17 PageID #: 5892

      1   discusses home agents and foreign agents, but I         12:20    1             MR. CURTIS: Objection. Form.              12:26
      2   don't believe the specification itself refers to     12:20       2   Outside the scope.                          12:26
      3   location registers.                        12:20                 3      A. Well, in the context of the 728 patent, 12:26
      4      Q. Do you have an understanding --                12:20       4   there's an agreed-upon construction for location       12:26
      5      A. At least I don't recall that being the       12:20         5   information, and that's information of a locational 12:26
      6   case.                                 12:20                      6   area or indoor system ID information, or both. So 12:26
      7      Q. Do you have an understanding of what the 12:20             7   if you're using the agreed-upon construction of       12:26
      8   word "location register" means?                    12:20         8   locational area or indoor system ID information, I 12:26
      9      A. I understand what location register means 12:20            9   don't see the foreign agent, if it were to be based 12:26
     10   in the context of the 728 patent, and I also         12:20      10   on RFC 2002, storing that specific information.        12:26
     11   understand what location register would have meant 12:21        11   BY MR. SHEASBY:                                  12:27
     12   to a person of ordinary skill in the art at the time 12:21      12      Q. Does the home agent store that specific 12:27
     13   of the patent.                           12:21                  13   information?                              12:27
     14      Q. What does it mean in the context of the 12:21             14      A. The home agent, as implemented by RFC              12:27
     15   728 patent?                               12:21                 15   2002, would not store the location information as 12:27
     16      A. In the context of the 728 patent, it         12:21        16   per the agreed-upon construction, based on my           12:27
     17   refers to a device that stores location information. 12:21      17   understanding of RFC 2002.                       12:27
     18      Q. Does the foreign agent store location          12:21      18             MR. SHEASBY: Okay. Why don't we               12:27
     19   information in RFC 2002?                          12:21         19   break for lunch.                           12:27
     20      A. I would need to refer to the               12:21          20             THE VIDEOGRAPHER: We are off the                12:27
     21   specification.                           12:21                  21   record at 12:29.                           12:27
     22      Q. Go ahead. It's been marked as an exhibit. 12:21           22             (Recess: 12:29 to 1:19 p.m.)          12:27
     23   Take as much time as you need.                      12:22       23             THE VIDEOGRAPHER: We are on the                 01:17
     24             (Pause.)                      12:22                   24   record at 1:19.                           01:17
     25      A. RFC 2002 on page 17 says that the mobile 12:23            25   BY MR. SHEASBY:                                  01:17
                                                              Page 86                                                                Page 88

      1   node receives what's a "care of" address. So the 12:23           1      Q. Did you talk to your counsel at the break, 01:17
      2   foreign agent would be aware of the mobile node        12:23     2   sir?                                01:17
      3   because when it receives tunnelled datagrams, it     12:24       3      A. I did not.                       01:17
      4   decapsulates datagrams and delivers the datagrams to 12:24       4      Q. In a cellular system, what node generates 01:17
      5   the mobile node.                          12:24                  5   the location information?                    01:18
      6      Q. So now you can answer my question. In RFC 12:24            6             MR. CURTIS: Objection, form.            01:18
      7   2002 does the foreign agent store location         12:24         7      A. The location information depends on what 01:18
      8   information?                            12:24                    8   specific cellular technology is being used and the 01:18
      9      A. That would depend on what you meant by           12:24     9   location information can also refer to different    01:18
     10   "location information" in the context of RFC 2002. 12:24        10   types of location information.                01:18
     11      Q. I mean the common understanding of that 12:25             11          For example, in some networks, the         01:18
     12   phrase.                               12:25                     12   location information may be a distance from a cell 01:19
     13      A. Mobile IP concerns itself with routing and 12:25          13   tower. In some it might be triangulated data based 01:19
     14   addresses, so if by "location information" you meant 12:25      14   on measurements from multiple cell towers. In some 01:19
     15   a geographical location such as latitude and       12:25        15   cases it might be GPS information generated by the 01:19
     16   longitude, the foreign agent wouldn't have that kind 12:25      16   mobile device and then sent to the network.         01:19
     17   of information.                          12:25                  17   BY MR. SHEASBY:                                 01:19
     18          On the other hand, it works with IP       12:25          18      Q. All those are examples of locational        01:19
     19   addresses, so it has an address and location, so    12:25       19   information?                             01:19
     20   that's what I mean it depends on the context --     12:26       20      A. That is correct.                    01:19
     21            (Cross-talk.)                 12:24                    21      Q. Are there any other examples of locational 01:19
     22      Q. Sure. In the context --               12:26               22   information?                             01:19
     23      A. -- (inaudible) exactly.               12:26               23      A. The additional types of information          01:19
     24      Q. In the context of the 728 patent, what      12:26         24   related to location could be the base station with 01:20
     25   does location mean?                         12:26               25   which a device is currently connected to, or in some 01:20
                                                              Page 87                                                                Page 89

                                                                                                                    23 (Pages 86 - 89)
                                                      Veritext Legal Solutions
                                                           866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 15 of 17 PageID #: 5893

      1   cases it can refer to a group of base stations.      01:20                   1   to look at the specifications for each of them to 01:24
      2          So those are some that come to mind at         01:20                  2   see exactly what kind of information they may have 01:25
      3   this time.                             01:20                                 3   broadcast.                              01:25
      4      Q. For indoor WLAN networks, is there any             01:20               4   BY MR. SHEASBY:                                 01:25
      5   information stored about that network other than -- 01:20                    5      Q. Did you investigate whether WLAN networks 01:25
      6   does that network pass on information other than its 01:20                   6   at the time of the patent broadcast information      01:25
      7   system ID information?                           01:20                       7   about their location beyond system ID?              01:25
      8             MR. CURTIS: Objection. Form.                01:20                  8      A. In developing my declaration I did not        01:25
      9   Outside the scope.                           01:20                           9   consider that question.                     01:25
     10      A. The information that is communicated in a 01:20                       10      Q. How does the system ID information provide 01:25
     11   Wi-Fi network, for instance, could include an SSID. 01:20                   11   location information?                        01:25
     12   I'm not sure if that's what we're referring to.      01:21                  12             MR. CURTIS: Objection, form.             01:25
     13   BY MR. SHEASBY:                                    01:21                    13      A. In the context of the patent, the indoor 01:25
     14      Q. And SSID is a system ID?                     01:21                    14   system ID information would provide location           01:26
     15      A. It's a name for the network. I believe it 01:21                       15   information to the extent that if you knew the       01:26
     16   stands for subscriber set identifier, but it's a    01:21                   16   locations where that indoor system ID information 01:26
     17   name a user or network manager can enter into the 01:21                     17   was being broadcast, then you could identify the       01:26
     18   access point so the access point broadcasts that        01:21               18   location of the device to the coverage area of where 01:26
     19   particular name of the network.                    01:21                    19   that indoor system ID information was being           01:26
     20      Q. Is that different from an indoor system 01:21                         20   provided.                               01:26
     21   ID?                                   01:21                                 21   BY MR. SHEASBY:                                 01:26
     22      A. The indoor system ID information is one of 01:22                      22      Q. Does location information in the patent 01:26
     23   the agreed-upon construction's information uniquely 01:22                   23   require that it be geographic information?          01:26
     24   identifying the indoor network. The patent, I don't 01:22                   24      A. I'd have to review the patent to be sure, 01:26
     25   believe, mentions SSID.                          01:22                      25   but I don't recall a discussion of geographic       01:26
                                                                            Page 90                                                            Page 92

      1     Q.    Right.                         01:22                                 1   information with respect to parameters such as       01:27
      2          Does SSID provide location information on 01:22                       2   latitude or longitude.                    01:27
      3 where a device is located?                       01:22                         3      Q. Well, why don't you go ahead and read the 01:27
      4            MR. CURTIS: Objection, form. Outside 01:22                          4   patent and tell me whether location information       01:27
      5 the scope.                               01:22                                 5   requires geographic information in the patent?       01:27
      6     A.    It would depend on the implementation, but 01:22                     6            MR. CURTIS: Objection, form. Outside 01:27
      7 generally speaking I would say no.                  01:22                      7   the scope.                             01:27
      8 BY MR. SHEASBY:                                   01:22                        8      A. Well, I don't know if it's really       01:27
      9     Q.    Why do you say that?                   01:22                         9   necessary to read the patent because location      01:27
     10     A.    Well, for instance, I can have multiple    01:23                    10   information is an agreed-upon construction          01:27
     11 access points broadcasting the same SSID, so the            01:23             11   specifically meaning information in a locational     01:27
     12 SSID that I receive only tells me that I can connect 01:23                    12   area or indoor system ID information.            01:27
     13 to a network with that name. It doesn't necessarily 01:23                     13   BY MR. SHEASBY:                                01:27
     14 tell me what location I'm in.                    01:23                        14      Q. And does the locational area require        01:27
     15     Q.    In a WLAN base station it broadcasts           01:24                15   geographic information? That's the question I'm       01:27
     16 information beyond its system ID. Correct?               01:24                16   asking.                               01:27
     17     A.    I would have to look at the specific      01:24                     17      A. Well, as construed, the term refers to     01:27
     18 wireless LAN technology to answer that question.             01:24            18   either locational area or indoor system ID        01:28
     19     Q.    As a general rule at the time of the      01:24                     19   information, so I suppose it would depend on what 01:28
     20 patent, WLAN networks broadcast more than just their 01:24                    20   you mean precisely by "geographic information."        01:28
     21 system ID. Correct?                          01:24                            21      Q. What does locational area mean?             01:28
     22            MR. CURTIS: Objection, form. Outside 01:24                         22            MR. CURTIS: Objection, form. Outside 01:28
     23 the scope.                               01:24                                23   the scope.                             01:28
     24     A.    At the time of the patent there were       01:24                    24      A. I'd have to refer to the patent. Do you 01:28
     25 multiple wireless LAN technologies, and I would have 01:24                    25   want me to do that?                        01:28
                                                                Page 91                                                                        Page 93

                                                                                                                               24 (Pages 90 - 93)
                                                                 Veritext Legal Solutions
                                                                      866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 16 of 17 PageID #: 5894

      1   entities.                            01:40                     1       Q. Let me ask you this question. Let me do 01:45
      2      Q. So the indoor network and the outdoor         01:40      2   it this way. Is the -- can a router know the       01:45
      3   network need to be separate from the mobile -- the 01:40       3   location of a terminal -- a mobile terminal?         01:45
      4   mobile terminal. Correct?                     01:40            4           Or maybe let me ask it this way. Does the 01:45
      5      A. The mobile terminal is a different item 01:40            5   router have the ability to access information on a 01:45
      6   from either the indoor network or the outdoor        01:40     6   mobile terminal?                            01:45
      7   network.                               01:40                   7       A. Well, per Claim 1, the router determines 01:45
      8      Q. Right.                           01:40                   8   the location of the data communication location        01:46
      9          And does the location register have to     01:40        9   stored in the terminal register.               01:46
     10   reside on the indoor network or the outdoor network? 01:40    10       Q. I'm not asking about the claim. I'm         01:46
     11      A. The location register needs to reside in 01:40          11   asking more specifically.                     01:46
     12   the location such that the router described in     01:41      12           Does routers -- do routers have the       01:46
     13   Claim 1 can determine the location of the terminal 01:41      13   ability to access data that's stored at a mobile 01:46
     14   based on the information in the location register. 01:41      14   terminal?                                01:46
     15      Q. Any other requirement?                   01:41          15       A. Do the routers in this patent or do the 01:46
     16      A. It also has to be in a location such that 01:41         16   routers generically?                        01:46
     17   the mobile terminal can provide us information -- 01:42       17       Q. Generically, at the time of the patent, 01:46
     18   location information to the location register.     01:42      18   did routers have the ability to access information 01:46
     19      Q. Any other requirement?                   01:42          19   stored at a terminal?                       01:46
     20      A. Possibly. I would have to think about        01:42      20       A. I don't have an opinion on that.          01:46
     21   that question and do some additional analysis to      01:42   21       Q. At the time of the patent, did one mobile 01:47
     22   answer that question.                       01:42             22   terminal have the ability to pass information to      01:47
     23      Q. Go ahead and do it.                    01:42            23   another mobile terminal?                       01:47
     24      A. I don't think there's sufficient time     01:43         24       A. At the time of the patent, a mobile         01:47
     25   today to do that.                        01:43                25   terminal could, for example, using an application, 01:47
                                                             Page 98                                                             Page 100

      1      Q. There is. I can give you as much time as 01:43           1   store information that another terminal could     01:47
      2   you want. We have a seven-hour deposition, so I'm 01:43        2   retrieve based on some application, so that      01:47
      3   happy to give you all the time you want. Go ahead. 01:43       3   information could be passed from one mobile terminal 01:47
      4             MR. CURTIS: Objection, form. Outside 01:43           4   to the other.                         01:47
      5   the scope.                              01:43                  5            MR. SHEASBY: Okay. I pass the           01:47
      6   BY MR. SHEASBY:                                 01:43          6   witness.                             01:47
      7      Q. So you say that the location register has 01:43          7            MR. CURTIS: No questions for the        01:48
      8   to be in a location such that the router can access 01:43      8   witness.                             01:48
      9   it and such that the terminal can provide location 01:43       9            MR. SHEASBY: Great. Thank you.            01:48
     10   information to it. Fair?                    01:43             10            THE WITNESS: Thank you.                01:48
     11      A. Right. I believe that's what I stated. 01:43            11            MR. CURTIS: Good seeing you, Jason. 01:48
     12      Q. Can you think of any other structural        01:43      12            THE VIDEOGRAPHER: We are off the             01:48
     13   requirement?                              01:43               13   record at 1:49. This concludes the deposition.    01:48
     14      A. Well, as I said, that would take a         01:43        14            (The deposition was concluded         01:48
     15   considerable amount of analysis, which I have not 01:44       15             at 1:49 p.m.)                01:48
     16   done.                                 01:44                   16                  --o0o--               01:48
     17      Q. Sitting here today can you think of any 01:44           17
     18   other requirement?                          01:44             18
     19      A. As I said, without doing additional         01:44       19
     20   analysis, I can't answer that question.          01:44        20
     21      Q. All right.                        01:44                 21
     22          But have you -- do you have any other one 01:44        22
     23   you can give me, sitting here today?              01:44       23
     24      A. Well, I believe I address it some more in 01:44         24
     25   my declaration.                           01:45               25
                                                             Page 99                                                             Page 101

                                                                                                                26 (Pages 98 - 101)
                                                    Veritext Legal Solutions
                                                         866 299-5127
Case 2:20-cv-00281-JRG Document 135-6 Filed 04/21/21 Page 17 of 17 PageID #: 5895

      1 State of Oregon )
                    ) ss.
      2 County of Lane )
      3
      4    I, Sara Fahey Wilson, CSR, a Certified Shorthand
      5 Reporter for the State of Oregon, certify that the
      6 witness was sworn and the transcript is a true
      7 record of the testimony given by the witness; that
      8 at said time and place I reported all testimony and
      9 other oral proceedings had in the foregoing matter;
     10 that the foregoing transcript consisting of 101
     11 pages contains a full, true and correct transcript
     12 of said proceedings reported by me to the best of my
     13 ability on said date.
     14    If any of the parties or the witness requested
     15 review of the transcript at the time of the
     16 proceedings, such correction pages are attached.
     17    IN WITNESS WHEREOF, I have set my hand this 13
     18 day of April 2021, in the City of Eugene, County of
     19 Lane, State of Oregon.
     20
     21
     22 <%9578,Signature%>
     23 Sara Fahey Wilson, CSR
     24 CSR No. 06-0400
     25 Expiration Date: March 31st, 2023
                                                             Page 102

      1                DECLARATION
      2
      3        I hereby declare I am the deponent in the within
      4   matter; that I have read the foregoing transcript and
      5   know the contents thereof; and I declare that the same
      6   is true of my knowledge except as to the matters which
      7   are therein stated upon my information or belief, and as
      8   to those matters, I believe them to be true.
      9        I declare under the penalties of perjury
     10   under the laws of the United States that the
     11   foregoing is true and correct.
     12
     13       This declaration is executed this _______ day
     14   of _______________________, 20___, at
     15   ________________________________, _____________.
     16
     17
     18
     19          _________________________________
     20             PETER RYSAVY
     21
     22
     23
     24
     25
                                                             Page 103

                                                                                 27 (Pages 102 - 103)
                                                      Veritext Legal Solutions
                                                           866 299-5127
